EMPLOYMENT AGREEMENT

     THIS AGREEMENT (the “Agreement”), made as of this 10th day of October 2006,
by and between Sandy Spring Bank, a Maryland corporation, with its main office
in Olney, Maryland (the “Bank”), and G. Lawrence Warren (the “Officer”).

W I T N E S S E T H

     WHEREAS, the Bank and Potomac Bank of Virginia have executed an Agreement
and Plan of Merger.

     WHEREAS, as a result of the skill, knowledge, and experience of the
Officer, the Board of Directors of the Bank (the “Board”) desires to retain the
services of the Officer, effective upon the merger of Potomac Bank of Virginia
into the Bank, as the President of the Potomac Bank Division of the Bank (the
“Potomac Division”).

     WHEREAS, the Officer and the Board desire to enter into this Agreement
setting forth the terms of conditions of the employment of the Officer and the
related rights and obligations of each of the parties.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is agreed as follows:

1.     Employment.      This Agreement is conditional upon, and shall not take
effect until the merger of Potomac Bank of Virginia into the Bank is effective.
Upon the effective date of such merger (the “Commencement Date”), if the Officer
is an employee of Potomac Bank of Virginia on such date, the Officer shall be
employed as the President of the Potomac Division and shall report to the
President and CEO of the Bank. The Officer’s duties shall include, but not be
limited to, the following:

  a. Assisting in the integration of Potomac Bank of Virginia into the Bank;


  b. Overseeing the operations of the Potomac Division;


  c. Supervising the officers and employees of the Potomac Division;


  d. Promoting the Bank in Northern Virginia and expanding the Potomac Division
by engaging in business development and helping to recruit new relationship
managers and branch managers and by expanding the Bank’s branch network;


  e. Working with the CEO and President of the Bank and the Board to identify
and evaluate possible acquisition opportunities for the Bank in Northern
Virginia; and


  f. Representing the Bank in professional, public and civic affairs.

 

 

--------------------------------------------------------------------------------



Back to Contents

2.     Location and Facilities.      The Officer will be furnished with the
working facilities and staff customary for senior management employees of the
Bank and as are necessary for the Officer to perform the duties of the Officer’s
position. The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.

3.      Term.      The term of this Agreement and the Officer’s employment
hereunder shall commence on the Commencement Date and unless sooner terminated
in accordance with the provisions of this Agreement, shall continue until
December 31, 2007; provided, that the Officer and the Bank may mutually agree in
writing at any time prior to December 31, 2007, to extend the term of this
Agreement until December 31, 2008.

4.     Base Compensation.      The Bank agrees to pay the Officer during the
term of this Agreement a salary at the rate of $190,000 per annum, payable in
cash not less frequently than monthly.

5.     Bonuses.      Unless the Officer agrees otherwise, the Officer shall be
entitled to participate in discretionary bonuses that the Board may award from
time to time to senior management employees pursuant to bonus plans or
otherwise. The Officer also shall participate in any other fringe benefits which
are or may become available to senior management employees of the Bank,
including for example: any stock option or incentive compensation plans and any
other benefits that are commen­surate with the responsibilities and functions to
be performed by the Officer under this Agreement. No other compensation provided
for in this Agreement shall be deemed a sub­stitute for the Officer’s right to
participate in such discretionary bonuses or fringe benefits.

6.      Benefit Plans.      The Officer shall be entitled to participate in such
life insurance, medical, dental, pension, profit sharing, and retirement plans
and other programs and arrangements as may be approved from time to time by the
Bank for the benefit of the employees of the Bank.

7.      Paid Time Off.

  a. The Officer shall be entitled to 23 working days of paid time off, as
defined in the Bank’s personnel policies, during each calendar year during the
term of this Agreement, to be taken at reasonable times and in reasonable
periods as the Officer and the Bank shall mutually determine, and provided that
no paid time off shall interfere with the duties required to be rendered by the
Officer hereunder. Any paid time off not used during 2007 shall carry over and
be useable during 2008, if the term of this Agreement is extended, as provided
in Section 3 hereof. The Officer shall not receive any additional compensa­tion
from the Bank, including without limitation, at the time that the Officer’s
employment terminates, on account of the Officer’s failure to take paid time
off.


  b. In addition to paid time off, the Officer shall be entitled, without loss
of pay, to voluntarily take time off from work for such additional periods of
time and for such valid and legitimate reasons as the President and CEO of the
Bank may in his discretion determine. Further, the Officer may request and be
granted a leave or leaves of absence, with or without pay, at such time or times
and upon such terms and conditions as the President and CEO of the Bank in his
discretion may determine.

 

2

--------------------------------------------------------------------------------



Back to Contents

8.     Expense Payments and Reimbursements.      The Officer shall be
reim­bursed for all reasonable out-of-pocket business expenses incurred in
connection with the Officer’s services under this Agreement upon substantia­tion
of such expenses in accordance with applicable policies of the Bank. During the
term of this Agreement, the Officer shall also be entitled to the following:

  a. Use of a full sized automobile, which shall be owned by the Bank, equipped
with a mobile cellular phone. The automobile shall be of a make and model
consistent with the Officer’s duties under this Agreement. Expenses incurred by
the Officer in connection with the operation of such automobile shall be
reimbursed by the Bank upon substantiation of such expenses in accordance with
the applicable policies of the Bank.


  b. Reimbursement for corporate membership dues at the Tower Club of Vienna,
Virginia.


9. Loyalty and Confidentiality.


  a. During the term of this Agreement the Officer: (i) shall devote all the
Officer’s time, attention, skill, and efforts to the faithful performance of the
Officer’s duties hereunder; provided, however, that from time to time, the
Officer may serve on the boards of directors of, and hold any other offices or
positions in, companies or organizations which will not present any conflict of
interest with the Bank or any of the Bank’s subsidiaries or affiliates,
unfavorab­ly affect the performance of Officer’s duties pursuant to this
Agreement, or violate any applicable statute or regula­tion; and (ii) shall not
engage in any business or activity contrary to the business affairs or interests
of the Bank or any of the Bank’s subsidiaries or affiliates.


  b. Nothing contained in this Agreement shall prevent or limit the Officer’s
right to invest in the capital stock or other securities of any business
dissimilar from that of the Bank and the Bank’s subsidiaries and affiliates, or,
solely as a passive, minority investor, in any business.


  c. The Officer agrees to maintain the confidentiality of any and all
information concerning the operation or financial status of the Bank and the
Bank’s subsidiaries and affiliates; the names or addresses of any of their
borrowers, depositors and other customers; any information concerning or
obtained from such customers; and any other information concerning the Bank or
the Bank’s subsidiaries and affiliates to which the Officer may be exposed in
connection with the acquisition of Potomac Bank of Virginia by the Bank or
during the course of his employment by the Bank. The Officer further agrees
that, unless required by law or specifical­ly permitted by the Bank in writing,
the Officer will not disclose to any person or entity, either during or
subsequent to the Officer’s employment, any of the above-mentioned information
which is not generally known to the public, nor shall the Officer employ such
information in any way other than for the benefit of the Bank.

 

3

--------------------------------------------------------------------------------



Back to Contents

10.     Termination and Termination Pay.      Subject to Section 11 of this
Agreement, the Officer’s employment under this Agreement may be terminated in
the following circumstances:

  a. Death. The Officer’s employment under this Agreement shall terminate upon
the Officer’s death during the term of this Agreement, in which event the
Officer’s estate shall be entitled to receive the compensa­tion due to the
Officer through the last day of the calendar month in which the Officer’s death
occurred.


  b. Disability. The Bank or the Officer may terminate the Officer’s employment
after having established the Officer’s Disability. For purposes of this
Agreement, “Disabili­ty” means a physical or mental infirmity that impairs the
Officer’s ability to substantially perform duties assigned to the Officer under
this Agreement and that results in the Officer’s becoming eligible for long-term
disability benefits under the Bank’s long-term disability plan (or, if the Bank
has no such plan in effect, that impairs the Officer’s ability to substantially
perform duties assigned to the Officer under this Agreement for a period of 180
consecutive days). In the event of such Disability, the Officer’s obligation to
perform services under this Agreement will terminate. In the event of such
termination, the Officer shall be entitled to receive the following:


    i. The compensation and benefits provided for under this Agreement for any
period during the term of this Agreement and prior to the date of termination
pursuant to this Section 10.b. during which the Officer is unable to work due to
physical or mental infirmity (less any amounts which the Officer receives under
any disability insurance maintained by the Bank with respect to such period);


    ii. For the period beginning upon the date of termination pursuant to this
Section 10.b. and continuing for the remaining term of this Agreement, salary at
the rate specified in Section 4 of this Agreement, reduced by any payments
received by the Officer during such period following termination under a long
term disability plan or policy maintained by the Bank.


       The Board shall determine whether or not the Officer is and continues to
be permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that it reasonably believes to be
relevant. As a condition to any benefits, such Board may require the Officer to
submit to such physical or mental evaluations and tests as it deems reasonably
appropriate.

 

4

--------------------------------------------------------------------------------



Back to Contents

     c.     Just Cause.

    i. The Board may, by written notice to the Officer in the form and manner
specified in this paragraph, immediately terminate the Officer’s employ­ment
with the Bank at any time for Just Cause. The Officer shall have no right to
receive compensa­tion or other benefits for any period after termination for
Just Cause. Termina­tion for “Just Cause” shall mean termination because of, in
the good faith determina­tion of the Board, the Officer’s:


      (1) Personal dishonesty;


      (2) Willful misconduct;


      (3) Breach of fiduciary duty involving personal profit;


      (4) Intentional failure to perform duties under this Agreement;


      (5) Other, continuing material failure to perform duties assigned to the
Officer under this Agreement after reasonable notification (which shall be
stated in writing and given at least fifteen days prior to termination) by the
Board of such failure;


      (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; or


      (7) Material breach by the Officer of any provision of this Agreement.


     ii. Notwithstanding the foregoing, the Officer shall not be deemed to have
been terminated for Just Cause unless there shall have been delivered to the
Officer a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the entire membership of the Board at a meeting called and
held for the purpose (after reasonable notice to the Officer and an opportunity
for the Officer to be heard before the Board), finding that in the good faith
opinion of the Board the Officer was guilty of conduct described above and
specifying the particulars thereof.


    iii. Notwithstanding the foregoing, it is expected that the Officer will
perform all duties and agreements to be performed herein, and the Officer shall
have the right to cure non-performance, to the extent such performance is
reasonably capable of being cured, and shall promptly upon receipt of written
notice of non-performance, comply with the requirements of such notice, and
further if the Officer shall not comply with such notice to the satisfaction of
the Bank within forty-eight (48) hours after delivery thereof, (except if such
compliance cannot be reasonably completed within forty-eight (48) hours, if
Officer shall not commence to comply within such period and thereafter proceed
to completion with due diligence) the Bank shall have the right to proceed with
the Board meeting specified in the preceding paragraph.

 

5

--------------------------------------------------------------------------------



Back to Contents

     d.     Certain Regulatory Events.

    i. If the Officer is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. §§ 1818(e)(4) and (g)(1)), all obliga­tions of the Bank under this
Agreement shall ter­minate as of the effective date of the order, but vested
rights of the parties shall not be affected.


    ii. If the Bank is in default (as defined in Section 3(x)(1) of FDIA), all
obligations of the Bank under this Agreement shall terminate as of the date of
default, but vested rights of the parties shall not be affected.


    iii. If a notice served under Sections 8(e)(3) or (g)(1) of the FDIA (12
U.S.C. §§ 1818(e)(3) and (g)(1)) suspends and/or temporarily prohibits the
Officer from participating in the conduct of the Bank’s affairs, the Bank’s
obligations under this Agreement shall be suspended as of the date of such
service, unless stayed by appropriate proceedings. If the charges in the notice
are dis­missed, the Bank may, in its discretion, (i) pay the Officer all or part
of the compensation withheld while its contract obligations were suspende­d, and
(ii) reinstate (in whole or in part) any of its obliga­tions which were
suspended.


       The occurrence of any of the events described in paragraphs i, ii, and
iii above may be considered by the Board in connection with a termination for
Just Cause.


   e. Voluntary Termination by Officer. In addition to the Officer’s other
rights to terminate under this Agreement, the Officer may voluntari­ly terminate
employ­ment with the Bank during the term of this Agreement upon at least sixty
(60) days’ prior written notice to the Bank, in which case the Officer shall
receive only compensation, vested rights and employee benefits up to the date of
termination.


  f. Without Just Cause or With Good Reason.


    i. In addition to termination pursuant to Section 10.a. through 10.e., the
Board may, by written notice to the Officer, immediately terminate the Officer’s
employ­ment with the Bank at any time for a reason other than Just Cause (a
termination “Without Just Cause”); and the Officer may, by written notice to the
Board, immediately terminate this Agreement at any time within ninety days
following an event of “Good Reason” as defined below (a termination “With Good
Reason”).


    ii. Subject to Section 11 hereof, in the event of termination under this
Section 10.f., the Officer shall be entitled to receive a termination payment
equal to the salary that the Officer would have received for the remaining term
of the Agreement, including any renewals or extensions of the Agreement agreed
to by the Office and the Bank, plus any unpaid cash bonuses approved as of the
date of termination. The sum due under this Section 10.f. shall be paid in one
lump sum within ten calendar days of such termination.

 

6

--------------------------------------------------------------------------------



Back to Contents

    iii. “Good Reason” shall exist if, without the Officer’s express written
consent, the Bank materially breaches any of its obligations under this
Agreement. Without limitation, such a material breach shall be deemed to occur
upon any of the following:


      (1) A material reduction in the Officer’s respon­sibilities or authority
in connection with the Officer’s employment with the Bank;


      (2) Assignment to the Officer of duties of a nonexecutive nature or duties
for which the Officer is not reasonably equipped by his skills and experience;


      (3) A reduction in salary or benefits contrary to the terms of this
Agreement, or, following a Change in Control as defined in Section 11 of this
Agreement, any reduction in salary or material reduction in benefits below the
amounts to which the Officer was entitled prior to the Change in Control;


      (4) Termination of incentive and benefit plans, programs, or arrangements,
or reduction of the Officer’s participation to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Commencement
Date;


      (5) A requirement that the Officer’s principal business office or
principal place of residence be relocated outside Fairfax County or Arlington
County, Virginia, or the assignment to the Officer of duties that would
reasonably require such a relocation;


      (6) A requirement that the Officer spend more than thirty normal working
days away from Fairfax County or Arlington County, Virginia during any
consecutive twelve-month period; or


      (7) Failure to provide office facilities, secretarial services, and other
administrative services to Officer which are substantially equivalent to the
facilities and services provided to the Officer on the Commencement Date
(excluding brief periods during which office facilities may be temporarily
unavailable due to fire, natural disaster, or other calamity).


      (8) In the event of a Change in Control as defined in Section 11 of this
Agreement, the Officer shall have the right to resign for any reason during the
first sixty (60) days immediately following the first six months after the
closing date of a definitive purchase and assumption agreement (as defined in
such agreement), the execution of which brought about a Change in Control.

 

7

--------------------------------------------------------------------------------



Back to Contents

      Notwithstanding the foregoing, it is expected that the Bank will perform
all agreements on its part to be performed herein, and the Bank shall have the
right to cure non-performance, to the extent such performance is reasonably
capable of being cured, and shall promptly upon receipt of written notice of
non-performance, comply with the requirement of such notice, and further if Bank
shall not comply with such notice to the satisfaction of the Officer within
forty-eight (48) hours after delivery thereof, (except if such compliance cannot
be reasonably completed within forty-eight (48) hours, if the Bank shall not
commence to comply within such period and thereafter proceed to completion with
due diligence) the Officer shall have the right to proceed with notice of a
“With Good Reason” termination as specified above.


     iv. Notwithstanding the foregoing: (A) a reduction or elimination of the
Officer’s benefits under one or more benefit plans maintained by the Bank as
part of a good faith, overall reduction or elimination of such plan or plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Officer (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the type or to the general
extent as those offered under such plans prior to such reduction or elimination
are not available to other officers of the Bank or any company that controls the
Bank under a plan or plans in or under which the Officer is not entitled to
participate, and receive benefits, on a fair and nondiscriminatory basis; and
(B) a requirement that the Officer report to and be subject to the direction or
supervision of a senior officer of the Bank other than the President and CEO of
the Bank shall not constitute an event of Good Reason or a material breach of
this Agreement.


   g.  Continuing Covenant not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination (i) due
to Disability pursuant to Section 10.b., (ii) for Just Cause pursuant to Section
10.c., or (iii) by the Officer pursuant to Section 10.e.:


    i. The Officer’s obligations under Section 9.c. of this Agreement will
continue in effect; and


    ii. During the remaining term of this Agreement (determined immediately
before such termination), the Officer shall not serve as an officer or director
or employee of any bank holding company, bank, savings association, savings and
loan holding company, or mortgage company (any of which, a “Financial
Institution”), which Financial Institution offers products or services competing
with those offered by the Bank or any subsidiary of the Bank from offices in any
county in the State of Maryland or of any other State in which the Bank or any
of subsidiary or affiliate of the Bank has a branch, and shall not interfere
with the relationship of the Bank or any subsidiary or affiliate of the Bank and
any of their employees, agents, or representatives; provided, however, that the
provisions of this noncompetition clause shall only apply to termination of the
Officer “before” a Change in Control as defined in Section 11. (It being the
intent of the parties that the noncompetition clause shall not apply to
terminations resulting from or due to a Change in Control.)

 

8

--------------------------------------------------------------------------------



Back to Contents

11.     Termination in Connection with a Change in Control.

  a. For purposes of this Agreement, a “Change in Control” shall be deemed to
occur on the earliest of:


    i. The acquisition by any entity, person or group (other than the
acquisition by a tax-qualified retirement plan sponsored by Sandy Spring
Bancorp, Inc. (“Bancorp”) or the Bank) of beneficial ownership, as that term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, of more than
25% of the outstanding capital stock of Bancorp or the Bank entitled to vote for
the election of directors (“Voting Stock”);


    ii. The commencement by any entity, person, or group (other than Bancorp or
the Bank or any subsidiary or affiliate of Bancorp or the Bank or a
tax-qualified retirement plan sponsored by Bancorp or the Bank or a subsidiary
or affiliate of Bancorp or the Bank) of a tender offer or an exchange offer for
more than 20% of the outstanding Voting Stock of Bancorp or the Bank;


    iii. The effective time of (a) a merger or consolidation of Bancorp or the
Bank with one or more other corporations as a result of which the holders of the
outstanding Voting Stock of Bancorp or the Bank immediately prior to such merger
exercise voting control over less than 80% of the Voting Stock of the surviving
or resulting corporation, or (b) a transfer of substantially all of the property
of Bancorp or the Bank other than to an entity of which Bancorp or the Bank owns
at least 80% of the Voting Stock;


    iv. Upon the acquisition by any entity, person, or group of the control of
the election of a majority of the Bank’s or Bancorp’s directors; or


    v. At such time that, during any period of two consecu­tive years,
individuals who at the beginning of such period constitute the Board of
Directors of Bancorp or the Board (the “Continuing Directors”) cease for any
reason to constitute at least two-thirds thereof, provided that any in­dividual
whose election or nomination for election as a member of the Board of Directors
of Bancorp or the Board was approved by a vote of at least two-thirds of the
Continuing Directors then in office shall be considered a Continuing Director.

 

9

--------------------------------------------------------------------------------



Back to Contents

   b. Termination. If within the period beginning six months prior to and ending
two years after a Change in Control, (i) the Bank shall terminate the Officer’s
employment Without Just Cause, or (ii) the Officer shall voluntarily terminate
employment With Good Reason, the Bank shall, within ten calendar days of the
termination of Officer’s employment, make a lump-sum cash payment to the Officer
equal to 2.99 times the sum of (x) the salary specified in Section 4 of this
Agreement, plus (y) the amount of other compensation received by the Officer
during the calendar year preceding the Change in Control. This cash payment is
subject to adjustment pursuant to Section 14 of this Agreement, and shall be
made in lieu of any payment also required under section 10.f. of this Agreement
because of a termination in such period. The Officer’s rights under Section
10.f. are not otherwise affected by this Section 11. Also, in such event, the
Officer shall, for three calendar years following the Officer’s termination of
employment, continue to participate in any benefit plans of Bancorp and the Bank
that provide health (including medical and dental), life or disability
insurance, or similar coverage upon terms no less favorable than the most
favorable terms provided to executive officers of the Bank during such period.


  c. Funding of Trust upon Change in Control. In order to assure payment to the
Officer of amounts that may become payable by the Bank pursuant to this Section,
unless and to the extent the Officer has previously provided a written release
of any claims under Section 11 of this Agreement, not later than ten business
days after a Change in Control, the Bank shall (i) establish a valid trust under
the law of the State of Maryland with an independent trustee that has or may be
granted corporate trust powers under Maryland law, (ii) deposit in such trust an
amount equal to 2.99 times the Officer’s “base amount” as defined in Section
280G(b)(3) of the Internal Revenue Code of 1986, as amended (the “Code”) and
regulations promulgated thereunder, plus such amounts deemed adequate to cover
the Bank’s obligations under Section 14 of this Agreement, at the time of the
Change of Control, and (iii) provide the trustee of the trust with a written
direction to hold said amount and any investment return thereon in a segregated
account, and to pay such amounts as demanded by the Officer from the trust upon
written demand from the Officer stating the amount of the payment demanded from
the trust and the basis for the Officer’s rights to such payment under Section
11 of this Agreement. Upon the earlier of the final payment of all amounts
demanded by the Officer under this Section 11 or the date thirty-six months
after the Change in Control, the trustee of the trust shall pay to the Bank the
entire balance remaining in the trust. Payments from the trust to the Officer
shall be considered payments made by the Bank for purposes of this Agreement.
Payment of such amounts to the Officer from the trust, however, shall not
relieve the Bank from any obligation to pay amounts in excess of those paid from
the trust, or from any obligation to take actions or refrain from taking actions
otherwise required by this Agreement. Unless and until a termination of or by
the Officer as described in Section 11.b.(i) or (ii), the Officer’s rights under
this Agreement shall be those of a general, unsecured creditor, the Officer
shall have no claim against the assets of the trust, and the assets of the trust
shall remain subject to the claims of creditors of the Bank. Upon the
termination of the trust as specified herein, the Officer shall have no further
interest in the trust.

 

10

--------------------------------------------------------------------------------



Back to Contents

12.     Indemnification and Liability Insurance.

  a. Indemnification. The Bank agrees to indemnify the Officer (and the
Officer’s heirs, executors, and administrators) to the fullest extent permitted
under applicable law and regulations against any and all expenses and
liabilities reasonably incurred by the Officer in connection with or arising out
of any action, suit, or proceeding in which the Officer may be involved by
reason of having been a director or officer of the Bank or any of its
subsidiaries or by reason of having been a director or an officer of Potomac
Bank of Virginia (whether or not the Officer continues to be a director or
officer at the time of incurring any such expenses or liabilities) such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorney’s fees and the cost of reasonable settlements, such settlements to be
approved by the Board. Indemnification for expense shall not extend to matters
for which the Officer has been terminated for Just Cause. Nothing contained
herein shall be deemed to provide indemnification prohibited by applicable law
or regulation. Notwithstanding anything herein to the contrary, the obligations
of this Section 12 shall survive the term of this Agreement by a period of seven
years.


  b. Insurance. During the period in which indemnification of the Officer is
required under this Section, the Bank shall provide the Officer (and the
Officer’s heirs, executors, and administrators) with coverage under a directors’
and officers’ liability policy at the expense of the Bank, at least equivalent
to such coverage provided to directors and senior officers of the Bank,
whichever is more favorable to the Officer.

13.     Reimbursement of Officer’s Expenses to Enforce this Agreement. The Bank
shall reimburse the Officer for all out-of-pocket expenses, including, without
limitation, reasonable attorney’s fees, incurred by the Officer in connection
with successful enforcement by the Officer of the obligations of the Bank to the
Officer under this Agreement up to a maximum of $50,000. Successful enforcement
shall mean the grant of an award of money or the requirement that the Bank take
some action specified by this Agreement (i) as a result of court order; or (ii)
otherwise by the Bank following an initial failure of the Bank to pay such money
or take such action promptly after written demand therefor from the Officer
stating the reason that such money or action was due under this Agreement at or
prior to the time of such demand.

14.      Adjustment of Certain Payments and Benefits. The Bank shall indemnify
and hold the Officer harmless from any and all loss, expense, or liability that
the Officer may ever incur under Code § 4999, or any successor provision, as the
result of payments or benefits that the Officer receives from the Bank or any
successor to any of its interests. The Bank shall have this obligation with
respect to any excise taxes (and any federal, state, and local income taxes on
those excise taxes) for which the Officer is liable under Code § 4999, or any
successor provision, pursuant to a tax return on which the Officer reports such
excise tax liability based on a reasonable analysis (that the Officer need not
file with the return) prepared by the Officer’s legal counsel. This paragraph
shall survive termination or expiration of this Agreement for any reason.

 

11

--------------------------------------------------------------------------------



Back to Contents

15.     Injunctive Relief.      If there is a breach or threatened breach of
Section 10.g. of this Agreement or the prohibitions upon disclosure contained in
Section 9.c. of this Agreement, the Bank and the Officer agree that there is no
adequate remedy at law for such breach, and that the Bank or any affiliate or
subsidiary affected by such breach or threatened breach each shall be entitled
to injunctive relief restraining the Officer from such breach or threatened
breach, but such relief shall not be the exclusive remedy hereunder for such
breach. The parties hereto likewise agree that the Officer shall be entitled to
injunctive relief to enforce the obligations of the Bank under Section 11 of
this Agreement.

16.      Successors and Assigns.

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, con­solidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.


  b. Since the Bank is contracting for the unique and personal skills of the
Officer, the Officer’s rights or duties hereunder shall be precluded from
assignment or delegation without first obtaining the written consent of the
Bank.

17.     No Mitigation.      The Officer shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Officer in any subsequent employment.

18.      Notices.      All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed as follows, or to such other address as shall have
been designated in writing by the addressee:

  a. If to the Bank:


    Sandy Spring Bancorp, Inc.
Sandy Spring Bank
17801 Georgia Avenue
Olney, Maryland 20832
Attention:    R.E. Kuykendall, General Counsel

 

12

--------------------------------------------------------------------------------



Back to Contents

  b. If to the Officer:


    G. Lawrence Warren
3825 Dittmar Road
Arlington, Virginia 22207

19.      No Plan Created by this Agreement     . The Officer and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and the Officer and the Bank each
expressly waives any right to assert the contrary. Any assertion in any judicial
or administrative filing, hearing, or process by or on behalf of the Officer or
the Bank that such a plan was so created by this Agreement shall be deemed a
material breach of this Agreement by the party making such an assertion.

20.      Compliance with Tax Law.      It is intended that the amounts payable
or provided to the Officer under this Agreement are exempt from the additional
tax under Code Section 409A(1)(B). If either the Bank or the Officer shall
determine that any such amount could reasonably be expected to be subject to
such additional tax, the Bank and the Officer shall cooperate in good faith and
shall take such reasonable actions, including the amendment of this Agreement,
as may be necessary or appropriate to comply with Code Section 409A in order to
avoid the imposition of such additional tax.

21.      Amendments.      No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

22.      Applicable Law.      Except to the extent preempted by Federal law, the
laws of the State of Maryland shall govern this Agreement in all respects,
whether as to its validity, construc­tion, capacity, perfor­mance or otherwise.

23.      Severability.      The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

24.      Headings.      Headings contained herein are for convenience of
reference only.

25.      Entire Agreement.      This Agreement, together with any under­standing
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs, or arrangements described in Sections 5 and 6, and supersedes
all prior agreements other than with respect to such specific plans, programs,
or arrangements.

 

13

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

  SANDY SPRING BANK                     By: /s/ Hunter R. Hollar      

--------------------------------------------------------------------------------

    Title: President & Chief Executive Officer                     OFFICER      
              /s/ G. Lawrence Warren    

--------------------------------------------------------------------------------

    G. Lawrence Warren  

14

--------------------------------------------------------------------------------